Plaintiff in error, Dave Galoob, was tried and convicted on an information charging that on the 13th day of June, 1922, in the county of Kay, he did commit the crime of grand larceny by taking by fraud and stealth of goods and merchandise of the value of $1,050, the personal property of C.F. Calkins  Co., and in accordance with the verdict of the jury he was on the 13th day of December, 1922, sentenced to serve a term of five years' imprisonment in the state penitentiary. From the judgment an appeal was taken, by filing in this court on June 12, 1923, petition in error with case-made.
Now, on this 4th day of September, 1923, by his counsel of record, he has filed a motion to dismiss his appeal on the ground and for the reason that a full and unconditional pardon has been granted by the Governor. In accordance with the uniform holding of this court, where a pardon has been granted pending the determination of an appeal, the appeal will be dismissed. The motion to dismiss the appeal is sustained, and the appeal herein is dismissed. *Page 292